        Case:3:16-cv-00937-JD
        Case  18-15785, 05/30/2019, ID: 11313179,
                                Document          DktEntry:
                                           179 Filed        55, Page
                                                     05/31/19   Page 1
                                                                     1 of
                                                                       of 1
                                                                          1




                    UNITED STATES COURT OF APPEALS                         FILED
                           FOR THE NINTH CIRCUIT                           MAY 30 2019
                                                                    MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


FREDERICK WILLIAM GULLEN, on                    No.   18-15785
behalf of himself and all others similarly
situated,                                       D.C. No. 3:16-cv-00937-JD
                                                Northern District of California,
             Plaintiff-Appellant,               San Francisco

 v.
                                                ORDER
FACEBOOK, INC.,

             Defendant-Appellee.



      The Court is of the opinion that the facts and legal arguments are adequately

presented in the briefs and record and the decisional process would not be

significantly aided by oral argument.

      Therefore, this matter is ordered submitted without oral argument on

June 12, 2019, at San Francisco, California. Fed. R. App. P. 34(a)(2).



                                             FOR THE COURT

                                             MOLLY DWYER
                                             CLERK OF COURT

                                             By: Omar Cubillos
                                             Deputy Clerk
                                             Ninth Circuit Rule 27-7
